DETAILED ACTION
The RCE filed April 22, 2022 has been entered. Claims 1-6 are pending. Claim 1 is independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No. 10,923,185. 
Although the claims at issue are not identical, they are not patentably distinct from each other. 
Although Instant Application is a DIV of Application No. 16/431,639, the amendment of the Original Application contains the subject matter of the Instance Application. See the following for more details.
Instant Application
US Patent 10,923,185
Comment
Claim1. A burst-mode method for a static random-access memory (SRAM) comprising: 
decoding a first address responsive to a first memory clock cycle, wherein the first address identifies a first column in a group of multiplexed columns; 
asserting a word line responsive to the first memory clock cycle; 
responsive to the word line assertion: sensing both a first bit from a first bitcell in the first column and a second bit from a second bitcell in a second column in the group of multiplexed columns; 
latching the first bit in a data output latch responsive to the first memory clock cycle; 
decoding a second address responsive to a second memory clock cycle, wherein the second address identifies the second bitcell; and 
latching the second bit in the data output latch responsive to the second memory clock cycle, wherein the word line is not asserted during the second memory clock cycle.



Claim 3. discharging the first sense node prior to the charge-transfer period.
Claim 5. the first sense node is not discharged during the second memory clock cycle.


Claim 1. A memory, comprising:
a first column including a first bitcell coupled to a first pair
of bit lines and including a first sense amplifier configured
to sense a first bit from the first bitcell through a first pair of sense nodes to output the first bit at a first output terminal for the first column;
a bit line pre-charge circuit configured to pre-charge the
first pair of bit lines to a power supply voltage;
a second column including a second sense amplifier
configured to sense a second bit from a second bitcell through a second pair of sense nodes and to output the second bit at a second output terminal for the second
column;
a data output latch;
a column multiplexer configured to select between the first bit from the first output terminal and the second bit from the second output terminal to provide a selected
bit to the data output latch; and
a sense node pre-charge circuit configured to discharge
the first pair of sense nodes and the second pair of sense
nodes in a normal read operation and to not discharge the first pair of sense nodes and the second pair of sense nodes in a burst-mode read operation.
Note footnote1


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khellah et al. (US 2019/0198093).
Regarding independent claim 1, Khellah et al. disclose a burst-mode method for a static random-access memory (SRAM) comprising: 
decoding2 a first address (see waveforms, e.g., FIGS. 3-4: WL at EXT CLK 1-2, along with their schematics, FIGS. 1-2) responsive to a first memory clock cycle (EXT CLK 1-2), wherein the first address identifies a first column (first RDYSEL, i.e., RDYSEL[3]) in a group of multiplexed columns; 
asserting a word line (WL) responsive to the first memory clock cycle (EXT CLK: 1-2); 
responsive to the word line assertion: sensing (SAEN) both a first bit from a first bitcell in the first column (e.g., RDYSEL[0]) and a second bit from a second bitcell in a second column (e.g., RDYSEL[1]) in the group of multiplexed columns; 
latching (OUTLATCH#) the first bit in a data output latch responsive to the first memory clock cycle (see waveforms FIGS. 3-4); 
decoding a second address responsive to a second memory clock cycle (EXT CLK 3-4), wherein the second address identifies the second bitcell (selected by second RDYSEL, i.e., RDYSEL [2]); and 
latching (OUTLATCH#) the second bit in the data output latch responsive to the second memory clock cycle, wherein the word line is not asserted (see WL at EXT CLK 3-5, e.g., para. 0045: … e.g., without re-asserting the word line signal) …) during the second memory clock cycle.
Regarding claim 2, which depends from claim 1, Khellah et al. disclose sensing the first bit comprises:
while the word line is asserted, initiating a charge-transfer period in which a first charge transfer from a first pre-charged (see e.g., FIGS. 1-4: BLPCH) bit line in the first column (e.g., RDYSEL[3]) to a first sense node occurs responsive to the first bit having a first binary value and does not occur responsive to the first bit having a second binary value that is a complement of the first binary value; and sensing the first bit responsive to the first charge transfer (see e.g., FIGS. 1-4 and accompanying disclosure).
Regarding claim 4, which depends from claim 2, Khellah et al. disclose sensing the first bit comprising latching the first bit in a sense amplifier (see e.g., FIG. 1-2: 120, 220 and accompanying disclosure).
Regarding claim 6, which depends from claim 1, Khellah et al. disclose sensing a third bit from a third column in the group of multiplexed columns responsive to the word line assertion; decoding a third address responsive to a third memory clock cycle, wherein the third address identifies a third bitcell in the third column; and latching the third bit in the data output latch responsive to the third memory clock cycle, wherein the word line is not asserted during the third memory clock cycle (see e.g., FIGS. 1-4 and accompanying disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Khellah et al. (US 2019/0198093) in view of Nguyen et al. (US 2016/0247555).
Regarding claim 3, Khellah et al. teach the limitations of claim 2.
Khellah et al. do not explicitly disclose discharging the first sense node prior to the charge-transfer period.
Nguyen et al. teach the deficiencies in FIG. 8, SENSE AMPLIFIER PRE-DISCHARGE CIRCUIT (804), and accompanying disclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Nguyen et al. to the teaching of Khellah et al. such that a method of a memory device, as taught by Khellah et al., utilize discharging sense nodes, as taught by Nguyen et al., for the purpose of starting voltage on the bit line and complement bit line is the same before the read operation (see Nguyen, paragraph [0057]), thereby enhancing read operation of a memory.

Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Khellah et al. (US 2019/0198093) in view of Nguyen et al. (US 2016/0247555), further in view of Kumar et al. (US 2003/0002382).
Regarding claim 5, Khellah et al. and Nguyen et al., as combined, teach the limitations of claim 3.
Khellah et al. and Nguyen et al. do not explicitly disclose the first sense node is not discharged during the second memory clock cycle.
Kumar et al. teach the deficiencies in FIG. 3 and accompanying disclosure, e.g., para. 0022: … the sense amps 215 after only partially discharging the appropriate bit line(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Kumar et al. to the teaching of Khellah et al. and Nguyen et al., as combined, such that a method of a memory device, as taught by Khellah et al. and Nguyen et al., utilize discharging a sense node, as taught by Kumar et al., for the purpose of discharging only valued bit lines, thereby saving power consumption of a memory device.

Response to Argument
Applicant’s RCE filed 04/22/2022, with respect to the rejection(s) of claims 1-6 under 35 USC 102 and 103, have been fully considered but are moot in view of the new ground(s) of rejection. Therefore, it is respectfully submitted that the examiner maintains the rejection.

Conclusion                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137. The examiner can normally be reached M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Re independent claim 1 and its dependent claims 2 and 3-5, claim 1 of US Patent recites all the claimed limitations. The various dependent claims are anticipated by/obvious in view of the conflicting patent.
        
        2 Word line and column select signals RDYSEL[3:0] generated by “decoder” is inherent.